In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00334-CV

COVENANT CLEARINGHOUSE, LLC,                  §   On Appeal from the 211th District Court
Appellant

                                              §   of Denton County (21-8317-211)

V.
                                              §   April 28, 2022


CHRISTA J. FOSTER, Appellee                   §   Memorandum Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellee Christa J. Foster shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach